DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 35, 36 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Waterman (3,822,751).

Regarding claims 31 and 56, Waterman discloses a snow plow mount assembly comprising:
A mount frame (10) adapted to be secured to a vehicle
A snow plow frame (15) having an A-frame (15B) and a lift frame (13) pivotally connected relative to one another for pivoting movement about a generally transverse horizontal axis (16)
A plow blade (60) pivotally connected relative to said A-frame for pivoting movement about a generally vertical axis (18F) and about a generally longitudinal horizontal axis (25E)
An actuator (17) operably associated with said A-frame and said lift frame for imparting relative pivoting movement between said A-frame and said lift frame (about axis 16)
One of said mount frame and said lift frame having first and second arms (15A/15B) and the other of said mount frame and said lift frame having first and second receivers (front portion of frame 11 – See Figures 2 and 5), said first and second arms received in respective ones of said first and second receivers upon relative movement therebetween toward one another
A two part push beam having a forward portion (40A) and a rearward portion (25A,18A), said blade (60) mounted to said forward push beam portion, said rearward push beam portion pivotally connected to said A-frame (via 18A) for pivoting movement about the generally vertical axis (18F), said forward and rearward push beam portions pivotally connected to one another (at 25E) for pivoting movement about the generally longitudinal horizontal axis

Regarding claim 35, the arms are on the lift frame and the receivers are on the mount frame.

Regarding claim 36, the actuator is a hydraulic cylinder (17) connected to said A-frame and to said lift frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Gendron et al. (9,347,199).

Regarding claims 32 and 33, Waterman discloses the invention as described above, but fails to disclose a resilient member (leaf spring) associated with the pivotal connection between the front and rear push beam members.  Like Waterman, Gendron et al. also discloses a snow plow mount structure wherein different parts of the mount are pivotal with respect to each other.  Unlike Waterman, Gendron discloses the use of a resilient leaf spring (92) to prevent the members from freely pivoting and bias the parts into the desired working position while still allowing movement when obstacles are encountered.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a resilient leaf spring in the pivotal connection between the two push frame elements in Waterman as taught by Gendron as the use of  a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would bias the elements in the correct working .


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Warchola et al. (2013/0248211).


Regarding claim 34, Waterman discloses the invention as described above but fails to disclose a limiting structure for the pivoting motion of the forward and rearward push beam portions.  Like Waterman, Warchola et al. also discloses a snow plow and mount assembly with a two part push beam (84,98) that allows for rotation of the plow blade with respect to an a-frame about a horizontal longitudinal axis.  Unlike Waterman, Warchola et al. discloses the use of a limiting structure (101) to limit the amount of pivoting about the horizontal longitudinal axis.  IT would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a limit structure in Waterman as taught by Warchola to ensure that the plow doesn’t pivot behind a certain amount to ensure effective plowing and prevent damage.


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Bloxdorf et al. (6,928,757).

Regarding claim 39, Waterman discloses the invention as described above, but fails to disclose a trunnion that allows for pivoting of the a frame with respect to the trunnion .

Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterman (3,822,751) in view of Bloxdorf et al. (6,928,757) and Gendron et al. (9,347,199).

Regarding claims 40 and 41, the combination of Waterman and Bloxdorf discloses the invention as described above, but fails to disclose a resilient member (leaf spring) associated with the trunnion.  Like the combination of Waterman and Bloxdorf et al., Gendron et al. also discloses a snow plow mount structure wherein different parts of the mount are pivotal with respect to each other.  Unlike the combination, Gendron discloses the use of a resilient leaf spring (92) to prevent the members from freely pivoting and bias the parts into the desired working position while still allowing movement when obstacles are encountered.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a resilient leaf spring in the pivotal connection between at the trunnion as taught by Gendron as the use of  a known technique to improve similar devices in the same way (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)) as it would bias the elements in the correct working position while still allowing for movement to overcome obstacles without damaging the assembly.



Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064.  The examiner can normally be reached on Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671